Form 51-102F3 Material Change Report Item 1 Name and Address of Company Canplats Resources Corporation #1180 – 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change June 26, 2008 Item 3 News Release The news release dated June 26, 2008 was disseminated through Canada Stockwatch and Market News. Item 4 Summary of Material Change Canplats Resources Corporation announced that it has granted incentive stock options to officers and employees to purchase 200,000 common shares of the Company.The options are exercisable for a period of five years at a price of $4.15 per share. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated June 26, 2008. 5.2Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer R.E. Gordon Davis, Chairman and CEO 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 26th day of June, 2008. June 26, 2008 TSX Venture Symbol: CPQ CANPLATS
